Trinity Capital Corporation Annual Meeting May 17, 2012 IN MEMORIAM Harold T. Moore 1929 - 2012 George Cowan 1920 - 2012 1 Performance 2 GROSS DOMESTIC PRODUCT Source: US Commerce Department Bureau of Economic Analysis 3 UNEMPLOYMENT RATE US Unemployment 8.1% April 2012 NM Unemployment 7.2% March 2012 Source: Federal Reserve Bank of St. Louis 4 NET INCOME *1st Quarter 2012 Results Annualized 5 TOTAL ASSETS 6 DIVIDENDS 7 LEVERAGE CAPITAL RATIO BHCPR Peer Bank Holding Company Performance Report - $1 to $3B Not available 8 NET CHARGE-OFF/ AVERAGE LOANS EFFICIENCY Not available NON-PERFORMING ASSETS/ TOTAL ASSETS Not available NET CHARGE-OFFS *1st Quarter 2012 Annualized BHCPR Peer Bank Holding Company Performance Report - $1 to $3B ANNUAL LOAN GROWTH Not available ANNUAL DEPOSIT GROWTH *1st Quarter 2012 Results Annualized QNM VIDEO 9 Transcript of Video:Senator Jeff Bingaman (D-New Mexico)4/4/2012 “Good afternoon.First I would like to say thank you to Quality New Mexico (QNM) for this wonderful honor.It’s been my pleasure to support the activities of QNM over the last twenty years.And I would also like to thank Bill Enloe.For those such as Bill Enloe who have taken on the challenge offered by QNM the benefits are tremendous as we can see by the success of Los Alamos National Bank (LANB).Bill not only improved his bank, he improved the quality of life for his employees and the banking services for all New Mexicans.LANB is now the largest community bank in New Mexico and the largest mortgage lender.When other banks where turning away potential borrowers, during the recession, Bill was opening more branches to reach more customers. “ [Video Clip Excluded] Opportunities 10 OPPORTUNITIES •Geographic & Demographic •TCC’s Capabilities •Financial Environment Uniquely Positioned 11 OPPORTUNITIES •Southwestern U.S. •Growth Communities •Strong Core Customer Base Geographic & Demographic 12 OPPORTUNITIES 13 OPPORTUNITIES •Asset Size •Product & Service Lines •Talent TCC Capabilities 14 OPPORTUNITIES •Reputation •Branch Strategy •Fewer Competitors •Regulatory Pressures Financial Environment 15 Questions 16
